Citation Nr: 1041341	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984, from 
August 2003 to April 2004, and from October 2005 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.   


FINDING OF FACT

The competent credible clinical evidence of record reflects that 
the Veteran does not have bilateral hearing loss disability for 
VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in April 2008, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA examination 
records, and the Veteran's statements in support of his claim, to 
include his testimony at an April 2010 Travel Board hearing.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  The 
Board acknowledges that VA records reflect that the Veteran was 
treated at the St. Cloud, Minnesota VA medical center (VAMC) in 
November and December 2008.  Records from such visits are not 
associated with the claims file; nevertheless, the Board finds 
that a remand to obtain such records is not warranted.  The 
evidence of record reflects that the Veteran was provided with a 
left ear hearing aid by St. Cloud VAMC in December 2008.  More 
recent records are associated with the claims file, as are 
records from June 2008.  As noted, below the Board acknowledges 
that the more recent February 2009 VA examination report also 
reflects a left ear hearing loss; therefore, records from 
November and December 2008, are not necessary to adjudicate the 
claim.  

A VA examination and opinion with respect to the issue of hearing 
loss disability was obtained in February 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate, 
as the opinion is predicated on a full audiometric examination of 
the Veteran and a review of his claims file.  It considers the 
pertinent evidence of record, to include statements of the 
Veteran regarding in-service, and post service, acoustic trauma.  
Rationale was provided for the opinion proffered.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
rationale for such a requirement is that the functional effects 
are for consideration in rating the disability. The Board finds, 
in the decision below, that service connection for bilateral 
hearing loss disability is not warranted; therefore, fully 
described functional effects are not needed.  Nevertheless, the 
February 2009 VA examiner noted that the Veteran has difficulty 
understanding conversational speech, due to the presence of his 
constant bilateral tinnitus.  

At the April 2010 Board hearing, the Veteran testified that the 
February 2009 VA examination was inaccurate because, during 
testing, he pushed down the audiological testing device response 
button when he thought he heard a sound, and not necessarily when 
he actually heard a sound.  The Board finds that the Veteran's 
contention that a new VA examination is needed is unpersuasive.  
The audiological results reflect that the Veteran's response to 
sounds was within normal limits for the right ear and also for 
the left ear, at all but the 4,000 Hz level.  Thus, the Veteran's 
claim that he pushed the device when he "thought" he heard a 
sound, as opposed to when he actually heard a sound, is a 
distinction without merit.  The record of the evaluation 
indicates that he predominantly pushed the button at the 
appropriate times.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss disability 
as a result of active service.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability. 

A February 2009 VA audiological evaluation report revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
20
20
20
25

The word recognition score was 96 percent for the right ear and 
96 percent for the left ear using the Maryland CNC word list 
test.  The Board notes that the February 2009 VA examination 
report reflects that the Veteran does not have current bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The claims file also contains a June 2008 VA audiology report, 
with an August 2008 addendum.  The audiologist reports do not 
reflect individual decibel thresholds for either ear.  The speech 
recognition score for the right ear was 96 percent for the right 
ear and 94 percent for the left ear.  The examiner noted that 
audiometric results taken together suggested non-organic 
involvement.  He opined that otoacoustic emissions indicated 
hearing status within normal limits 500-4000 Hz bilaterally while 
behavioral responses were observed at levels consistent with 
moderate impairment.  In the August 2008 addendum, the examiner 
opined that since otoacoustic emissions were consistent with 
normal hearing status bilaterally at 500 - 4000 Hz, it is not 
likely that the Veteran presents a service related hearing 
impairment in either ear.  

Thus, the weight of the evidence, to include both the June/August 
2008 and the February 2009 examination reports, is against a 
finding that the Veteran has a hearing loss disability for VA 
purposes. 

The Board recognizes the Veteran's claim that he believes that he 
has bilateral hearing loss.  The Board also recognizes that the 
Veteran has a left ear hearing aid; however, diminished hearing 
in one ear is not synonymous with a hearing loss disability for 
VA purposes.  Not all hearing loss constitutes hearing loss 
disability for VA purposes.  The evidence of record establishes 
that any hearing loss by the Veteran (25 decibels at 4000 Hz in 
the left ear) is not the level of a hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet.App. 
155, 157 (1993) (The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.).  

The Board also acknowledges that a July 2007 in service DD Form 
2216E (Hearing Conservation Data) reflects that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
25
35
LEFT
15
5
5
5
15

The results reflect right ear hearing loss for VA disability 
purposes, and no hearing loss of the left ear.  Thus, they are 
inconsistent with the Veteran's subsequent use of a left ear 
hearing aid, and no hearing aid for the right ear.  They are also 
inconsistent with the February 2009 VA results which indicated 
normal hearing in the right ear.  The July 2007 records, when 
considered with the record as a whole, reflect, at most, right 
ear hearing loss which was acute and transitory and not during 
the time of the Veteran's claim. 

The Veteran is competent to attest to factual matters of which he 
has first-hand knowledge (e.g., experiencing difficulty hearing).  
To this extent, the Board finds that the Veteran is competent to 
report that he has current hearing loss.  However, the Veteran 
has not been shown to possess the requisite skills or training 
necessary to be capable of making precise diagnostic evaluations 
necessary for a finding of a VA disability.  Espiritu, supra.  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for service 
connection for bilateral hearing loss is not warranted in this 
case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


